DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant agreeing to cancel claims 21 and 22, this was concurred via a telephone interview with the applicant’s representative on 4/8/2021.  Claims 1, 14, and 20, stand amended to address matter of form related to the scope of the claims.  Claims 2 and 15 have been previously cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Johnson on 4/8/2021, with proposed amendment received on 4/9/2021.
The application has been amended as follows: 
IN THE CLAIM(s):
Claims 1, 14, and 20, last line respectively of the claims, the term, “reinitiating the timer.” has been replaced with 
-- reinitiating the timer while the person is present at the location. -- 
Claims 1, 3-14, 16-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims 1, 14, 20 are allowed over the prior art reference of record since reference(s) taken either individually or when combined with other claimed limitation as a whole neither teach nor fairly suggest features that disclose, a change in a status of a portal able to permit physical access to the location, wherein the change in the status comprises the status changing from the portal preventing physical access to the location to the portal permitting physical access to the location; and in response thereto, adjusting the timer, wherein adjusting the timer comprises pausing the timer for a predetermined period of time, or resetting and reinitiating the timer while the person is present at the location.  Claims 3-13, 16-19 further limit allowable claims 1, 14, 20, and, therefore, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.